FILED
                            NOT FOR PUBLICATION
                                                                                JUL 16 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SODHI SINGH,                                     No.     18-70952

              Petitioner,                        Agency No. A079-594-595

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 14, 2020**


Before: HAWKINS, GRABER, and BYBEE, Circuit Judges.

      Sodhi Singh, a native and citizen of India, petitions for review of the denial

of his motion to reopen (MTR) by the Board of Immigration Appeals (BIA). We

have jurisdiction under 8 U.S.C. § 1252. Because the BIA failed to apply the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
correct legal principles in its decision denying Singh’s MTR, we grant the petition

for review.

      First, the BIA made inappropriate credibility determinations. See Shouchen

Yang v. Lynch, 822 F.3d 504, 508 (9th Cir. 2016) (“The BIA must . . . credit

evidence supporting a motion to reopen unless that evidence is inherently

unbelievable.” (internal quotation marks omitted)); Bhasin v. Gonzales, 423 F.3d
977, 986 (9th Cir. 2005) (noting that the BIA may not make “credibility

determinations on motions to reopen”). The BIA questioned the veracity of the

declaration submitted by Singh’s mother. But her declaration was not inherently

unbelievable merely because she is an “interested party” or because Singh’s father

had previously submitted “a statement in support of [Singh’s] frivolous asylum

application.” Similarly, the BIA improperly faulted Singh for failing to submit

evidence to “substantiate[] [his] assertions” contained in his declaration without

making a finding that the facts asserted in the declaration were inherently

unbelievable. See Bhasin, 423 F.3d at 986–87; Malty v. Ashcroft, 381 F.3d 942,

946–47 (9th Cir. 2004) (noting that the BIA may not require the petitioner to

submit evidence corroborating the facts asserted in the petitioner’s own

declaration).




                                          2
      Second, the BIA did not cite or discuss the expert declaration of Dr. Cynthia

Mahmood, even though the declaration contains persuasive assertions that

conditions have worsened in India and that Singh might be subject to persecution

or torture if removed. See Salim v. Lynch, 831 F.3d 1133, 1140 (9th Cir. 2016)

(explaining that the BIA must demonstrate in its written decision that it adequately

considered all the evidence submitted by the petitioner). The BIA need not

specifically address every piece of evidence, but it “must give reasoned

consideration” to “highly probative or potentially dispositive evidence.” Cole v.

Holder, 659 F.3d 762, 772 (9th Cir. 2011). The BIA’s conclusion that Singh

“submitted no probative evidence that any authority in India is aware of his alleged

political activities, and that such individual or group has the means, interest, and

ability to persecute him as a result” is undermined by Dr. Mahmood’s declaration.

The BIA either ignored that evidence or failed to give it appropriate weight.

      Finally, in questioning the veracity of Singh’s evidence, the BIA improperly

relied on the prior finding of frivolousness. The BIA may not rely on a prior

adverse credibility finding to impugn the credibility of a petitioner on an MTR

when the petitioner asserts facts different than those that contributed to the adverse

credibility finding. Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir. 2001); see

Shouchen Yang, 822 F.3d at 507 (holding that the BIA cannot apply “the maxim


                                           3
falsus in uno, falsus in omnibus—‘false in one thing, false in everything’”—when

considering an MTR).

      In sum, the BIA abused its discretion by failing to apply the correct legal

standards when it denied Singh’s MTR. See Chandra v. Holder, 751 F.3d 1034,

1036 (9th Cir. 2014) (“The BIA abuses its discretion when its denial of a motion to

reopen is ‘arbitrary, irrational or contrary to law.’”). Accordingly, we grant the

petition for review and remand to allow the BIA to reconsider Singh’s MTR while

applying the correct standards. We express no opinion on whether the BIA should

ultimately grant Singh’s MTR.

      PETITION GRANTED AND REMANDED.




                                          4